ORDER

PER CURIAM.
Following his conviction by guilty plea to robbery in the second degree, Section 569.030,1 James Brown filed a pro se Rule 24.035 motion for post-conviction relief. The court denied the motion without an evidentiary hearing.
Brown appeals the denial of his Rule 24.035 motion for post-conviction relief, al*530leging that without an evidentiary hearing the court could not determine if appointed counsel complied with Rule 24.035(e) or had instead abandoned him. On this basis, Brown urges the court to reverse and remand for an evidentiary hearing, This court affirms the judgment. Rule 84.16(b).

. All statutory references are to RSMo (2000) unless otherwise indicated.